UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1365


CLAUDIA PATRICIA SIBRIAN DE ALFARO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 16, 2017                                Decided: November 28, 2017


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Leslie McKay, Senior
Litigation Counsel, Virginia L. Gordon, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claudia Patricia Sibrian de Alfaro, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the immigration judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture. For the reasons set forth below, we

deny the petition for review.

       A determination regarding eligibility for asylum or withholding of removal is

affirmed if supported by substantial evidence on the record considered as a whole. INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992). Administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to decide to the contrary. 8 U.S.C.

§ 1252(b)(4)(B) (2012). Legal issues are reviewed de novo, “affording appropriate

deference to the [Board]’s interpretation of the [Immigration and Nationality Act] and any

attendant regulations.” Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008). We

will reverse the Board only if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of persecution.” Elias-Zacarias,

502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002). Furthermore,

“[t]he agency decision that an alien is not eligible for asylum is ‘conclusive unless

manifestly contrary to the law and an abuse of discretion.’” Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2012)).

       Because Sibrian de Alfaro is claiming that she fears persecution at the hands of

private actors, as opposed to the government of El Salvador, she must establish that the

government cannot or will not control the offenders. See Mulyani v. Holder, 771 F.3d 190,

                                             2
198 (4th Cir. 2014) (“[A]n applicant alleging past persecution must establish either that the

government was responsible for the persecution or that it was unable or unwilling to control

the persecutors.”); M.A. v. INS, 858 F.2d 210, 218 (4th Cir. 1988) (en banc) (holding

asylum can be established by showing that the government is “unwilling or unable to

control the offending group”). “Whether a government is unable or unwilling to control

private actors is a factual question that must be resolved based on the record in each case.”

Hernandez-Avalos v. Lynch, 784 F.3d 944, 951 (4th Cir. 2015) (alteration and internal

quotation marks omitted).

       Upon review, we conclude that substantial evidence supports the agency’s finding

that Sibrian de Alfaro failed to meet her burden of establishing that the Salvadoran

government is unable or unwilling to protect her. We therefore uphold the agency’s denial

of Sibrian de Alfaro’s requests for asylum and withholding of removal. See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for withholding

of removal is higher than for asylum—even though the facts that must be proved are the

same—an applicant who is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3) [2012].”

       To qualify for protection under the Convention Against Torture, a petitioner bears

the burden of proof of showing “it is more likely than not that he or she would be tortured

if removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2017). To state

a prima facie case for relief, a petitioner must show that he or she will be subject to “severe

pain or suffering, whether physical or mental . . . by or at the instigation of or with the

consent or acquiescence of a public official or other person acting in an official capacity.”

                                              3
8 C.F.R. § 1208.18(a)(1) (2017); see Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th

Cir. 2008). Upon review, we conclude that substantial evidence supports the agency’s

finding that Sibrian failed to meet her burden of establishing that it is more likely than not

that the Salvadoran government would acquiescence or be willfully blind to any torture she

fears in El Salvador.

       Accordingly, we deny the petition for review substantially for the reasons stated by

the Board. In re Sibrian de Alfaro (B.I.A. Feb. 23, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                              4